DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 07/28/21 has been entered. Claims 1, 10, and 18 have been amended, claims 4, 9, 12 have been cancelled, and claims 5 and 13 remain withdrawn. Claims 1-4, 6-8, 10-11, and 14-20 are addressed in the following office action
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitations are: a flow restriction member in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 10-11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison et al. (US 2005/0059931) in view of Jalgaonkar et al. (US 2017/0281915), cited in the previous office action.
Regarding claim 1, an invention relating to balloon catheters, Garrison discloses (Figs. 13A-C) a catheter, comprising: an elongate body (2), comprising: a first lumen (17); a second lumen (16); and a proximal port (54) in fluid communication with the first lumen (Par. 0071); an expandable member (58) in fluid communication with the second lumen (Par. 0071); and a flow restriction member (56) configured to occlude a distal portion of the first lumen (Par. 0071), wherein the flow restriction member is disposed distal of the proximal port (Fig. 13A), and wherein material [i.e. desired infusion agent] passes out of the elongate body through the proximal port when the flow restriction member occludes the first lumen (Par. 0071 & Abstract). However, Garrison fails to disclose an embolization catheter, comprising: the material, wherein the material is an embolic material.
In the same field of endeavor, which is balloon catheters, Jalgaonkar teaches (Fig. 1) wherein an embolization catheter (104), comprising: the material, wherein the material is an embolic material (Par. 0066 & 0154).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Garrison to have an embolization catheter, comprising: the material, wherein the material is an embolic material. Doing so would treat defects in blood vessels such as lesions, such as aneurysm (Par. 0002 & 0148), as taught by Jalgaonkar.
Regarding claim 2, Garrison, as modified by Jalgaonkar, discloses the embolization catheter of claim 1. Garrison further discloses wherein the proximal port is disposed proximal of the expandable member [i.e. proximal of a distal portion of the expandable member] (Fig. 13A).
In the alternative, Garrison discloses (Fig. 11B) another embodiment wherein a proximal port (54) is disposed proximal of an expandable member (50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the expandable member of Garrison that occludes and creates and isolated region, for the expandable members of the alternate embodiment of Garrison since these mechanisms perform the same function of occluding and isolating a region (Abstract & Abstract Par. 0063 & 0070). Simply substituting one expandable member for another would yield the predicable result of allowing occlusion of a blood vessel and isolation of a region of said blood vessel. See MPEP 2143.
Regarding claim 3, Garrison, as modified by Jalgaonkar, discloses the embolization catheter of claim 1. Garrison further discloses wherein the expandable member is a balloon (Par. 0070).
Regarding claim 8, Garrison, as modified by Jalgaonkar, discloses the embolization catheter of claim 1. Garrison further discloses wherein the expandable member is configured to occlude a vessel (Abstract).
Regarding claim 10, Garrison discloses (Figs. 13-A-C) a catheter system, comprising: a catheter comprising: an elongate body (2), comprising a first lumen (17) and a second lumen (16); an expandable member (58); a valve member (56) configured to occlude the first lumen (Par. 0071); and a proximal port (54) disposed proximal of the expandable member [i.e. proximal of a distal portion of the expandable member] (Fig. 13A); a material [i.e. desired infusion agent] (Par. 0071); and a guidewire, wherein the valve member is configured to receive the guidewire (Abstract; Par. 0064 & 0071), and wherein the elongate body is configured to direct flow of the material through the first lumen (Par. 0071). However, Garrison fails to disclose embolization catheter system, comprising: an embolization catheter, comprising: the material, wherein the material is an embolic material.
In the same field of endeavor, which is balloon catheters, Jalgaonkar teaches (Fig. 1) wherein an embolization catheter (104), comprising: the material, wherein the material is an embolic material (Par. 0066 & 0154).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Garrison to have an embolization catheter system, comprising: an embolization catheter, comprising: the material, wherein the material is an embolic material. Doing so would treat defects in blood vessels such as lesions, such as aneurysm (Par. 0002 & 0148), as taught by Jalgaonkar.
In the alternative, Garrison discloses (Fig. 11B) another embodiment wherein a proximal port (54) is disposed proximal of an expandable member (50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the expandable member of Garrison that occludes and creates and isolated region, for the expandable members of the alternate embodiment of Garrison since these mechanisms perform the same function of occluding and isolating a region (Abstract & Abstract Par. 0063 & 0070). Simply substituting one expandable member for another would yield the predicable result of allowing occlusion of a blood vessel and isolation of a region of said blood vessel. See MPEP 2143.
Regarding claim 11, Garrison, as modified by Jalgaonkar, discloses the embolization catheter system of claim 10. Garrison further discloses wherein the valve member is disposed distally of the proximal port (Fig. 13A).
Regarding claim 16, Garrison as modified by Jalgaonkar, discloses the embolization catheter system of claim 10. Garrison further discloses wherein the expandable member is configured to occlude a vessel (Abstract).
Regarding claim 17, Garrison as modified by Jalgaonkar, discloses the embolization catheter system of claim 10. Garrison, as modified by Jalgaonkar discloses further discloses wherein the embolic material passes through the proximal port when the valve member occludes the first lumen (Par. 0064 & 0071).
Regarding claim 18, Garrison discloses a method of embolizing a vessel, comprising: obtaining an catheter comprising: an elongate body (2), comprising a first lumen (17) and a second lumen (16); an expandable member (58); a valve member (56) configured to occlude the first lumen (Par. 0071); and a proximal port (54) in fluid communication with the first lumen (Par. 0071), wherein the valve member is disposed distal of the proximal port (Fig. 13A); inserting the catheter into the vessel; expanding the expandable member; and dispensing material out of the elongate body through the proximal port (Par. 0069-0071). However, Garrison fails to disclose a method of embolizing a vessel, comprising: obtaining an embolization catheter comprising: the material, wherein the material is an embolic material.
In the same field of endeavor, which is balloon catheters, Jalgaonkar teaches (Fig. 1) a method of embolizing a vessel, comprising: obtaining an embolization catheter (104), comprising: the material, wherein the material is an embolic material (Par. 0066 & 0154).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Garrison to have a method of embolizing a vessel, comprising: obtaining an embolization catheter comprising: the material, wherein the material is an embolic material. Doing so would treat defects in blood vessels such as lesions, such as aneurysm (Par. 0002 & 0148), as taught by Jalgaonkar.
Regarding claim 19, Garrison, as modified by Jalgaonkar, discloses the method of claim 18. Garrison further discloses wherein the proximal port is disposed proximal of the expandable member [i.e. proximal of a distal portion of the expandable member] (Fig. 13A).
In the alternative, Garrison discloses (Fig. 11B) another embodiment wherein a proximal port (54) is disposed proximal of an expandable member (50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the expandable member of Garrison that occludes and creates and isolated region, for the expandable members of the alternate embodiment of Garrison since these mechanisms perform the same function of occluding and isolating a region (Abstract & Abstract Par. 0063 & 0070). Simply substituting one expandable member for another would yield the predicable result of allowing occlusion of a blood vessel and isolation of a region of said blood vessel. See MPEP 2143.
Regarding claim 20, Garrison, as modified by Jalgaonkar, discloses the method of claim 18. Garrison discloses further comprising occluding the first lumen distal of the proximal port (Par. 0071).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison et al. (US 2005/0059931) in view of Jalgaonkar et al. (US 2017/0281915) as applied to claim 1 above, and further in view of Blaeser et al. (US 5,645,533), cited in the previous office action.
Regarding claims 6-7, Garrison, as modified by Jalgaonkar, discloses the embolization catheter of claim 1. Garrison further discloses wherein the flow restriction member [i.e. a valve] is formed within the first lumen to seal the distal of the first lumen (Par. 0071). However, Garrison fails to explicitly disclose wherein [Claim 6] the flow restriction member is configured to be selectively closed; and [Claim 7] wherein the flow restriction member is closed by pressure from the expandable member when the expandable member is expanded.
In the same field of endeavor, which is balloon catheters, Blaeser teaches (Fig. 1) wherein a flow restriction member [i.e. a bladder-type valve] is configured to be selectively closed [i.e. activated to provide active seal]; and wherein the flow restriction member is closed by pressure from an expandable member (20) when the expandable member is expanded (Col. 10, lines 33-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a flow restriction member of Blaeser that comprising a bladder-type valve for producing a seal, for the flow restriction member of Garrison since these mechanisms perform the same function of producing a seal. Simply substituting valve for another would yield the predicable result of allowing a flow restriction member to form a seal at the distal end of the first lumen that is selectively closed by the expandable member. See MPEP 2143.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison et al. (US 2005/0059931) in view of Jalgaonkar et al. (US 2017/0281915) as applied to claim 1 above, and further in view of Blaeser et al. (US 5,645,533), cited in the previous office action.
Regarding claim 14-15, Jalgaonkar discloses the embolization catheter system of claim 10. Garrison further discloses wherein the valve is formed within the first lumen to seal the distal of the first lumen (Par. 0071). However, Jalgaonkar fails to explicitly disclose [Claim 14] wherein the valve member is configured to be selectively closed; and [Claim 15] wherein the valve member is closed by pressure from the expandable member when the expandable member is expanded.
Blaeser teaches (Fig. 1) wherein a bladder-type valve is configured to be selectively closed [i.e. activated to provide active seal]; and wherein the valve member is closed by pressure from an expandable member (20) when the expandable member is expanded (Col. 10, lines 33-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a bladder-type valve member of Blaeser that produces a seal, for the valve of Garrison since these mechanisms perform the same function of producing a seal. Simply substituting valve for another would yield the predicable result of allowing a flow restriction member to form a seal at the distal end of the first lumen that is selectively closed by the expandable member. See MPEP 2143.
Response to Arguments
Applicant’s arguments, filed 07/28/21, with respect to the rejection of claims under 102(a)(1) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of newly cited prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771               

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771